 



Exhibit 10.19
Cash Compensation for Non-Employee Directors
Volterra Semiconductor Corporation’s non-employee board members receive the
following cash compensation for services performed:
Annual cash retainer for service as:

         
Chairman of the Board of Directors:
  $ 10,000  
Member of Board of Directors:
  $ 25,000  
Member of Audit Committee:
  $ 7,000  
Member of Compensation Committee:
  $ 3,500  
Member of Nominating and Governance Committee:
  $ 2,500  
Audit Committee Chair:
  $ 15,000  
Compensation Committee Chair:
  $ 7,000  
Nominating and Governance Committee Chair:
  $ 5,000  

